DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-11 are currently pending and have been fully considered.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-11 are in condition for allowance because the prior art does not teach or suggest the claimed coolant that comprises a refrigerant, a porous plate-shaped heat insulator, and an enclosure in which the refrigerant and the heat insulator are enclosed in a sealed state, wherein the heat insulator has a thermal conductivity per unit area of 300 W/(K.m2) or less and a thickness equal to or greater than 0.5 mm and equal to or less than 10.0 mm.
	Schafer (US 2014/0113171 A1) teaches an energy storage apparatus comprising [0160] a cooling plate through which a coolant or heat transfer medium is supplied. However, the cooling plate taught by Schafer does not possess the structural limitations of the coolant recited in Applicant’s claims.



5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEWART A FRASER/Primary Examiner, Art Unit 1724